Citation Nr: 0528215	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  00-24 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date prior to December 23, 
1998, for the award of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to December 23, 
1998, for the award of a permanent and total disability 
rating due to service-connected disabilities.

3.  Entitlement to an effective date prior to September 26, 
2001, for the award of special monthly compensation based on 
the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at 
Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to June 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted entitlement to service 
connection for PTSD and rated it as 100 percent disabling 
effective from December 23, 1998.  This matter also comes 
before the Board from a November 2000 rating decision that 
granted a permanent and total rating based on service 
connected disorders effective from December 23, 1998, and a 
March 2004 rating decision that granted special monthly 
compensation based on the need for regular aid and attendance 
effective from September 26, 2001.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The veteran's original claim for service connection for a 
psychiatric disorder was received on December 23, 1998, more 
than one year after her separation from active duty.


CONCLUSION OF LAW

The criteria for an effective date prior to December 23, 
1998, for service connection for PTSD have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
she should submit all pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the November 
1999 rating decision, the November 2000 statement of the 
case, the January 2002 and March 2004 supplemental statements 
of the case, as well as the April 2001 VA correspondence 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in her possession.  The Board 
also finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  

The United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  In this case, VA issued the April 
2001 VCAA letter after the adverse rating decision in 
November 1999.  The Court explained in Pelegrini, however, 
that a failure of an agency of original jurisdiction (AOJ) 
(in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  Indeed, any failure to provide a 
timely notice is cured provided that the veteran was provided 
a meaningful opportunity to participate in the processing of 
her claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
As such the lack of full notice prior to the initial decision 
has been corrected, and any error as to when notice was 
provided was harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran and her representative claim that the claimant is 
entitled to an earlier effective date of entitlement to 
service connection for PTSD dating back to her separation 
from military service in July 1976 because service medical 
records show that she was separated from military service 
because of her psychiatric disorder.  

In general, the effective date for an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is 
granted based on a claim received within one year of 
separation from active duty the effective date will be the 
day following separation  Id.  

In this case, the veteran separated from military service in 
July 1976.  Her original claim of entitlement to service 
connection for a psychiatric disorder was received on 
December 23, 1998, and she was awarded service connection in 
a November 1999 rating decision effective from December 23, 
1998, the day the claim was received.  

The Board concedes that service medical records show 
complaints and/or treatment for psychiatric problems.  The 
record, however, is devoid of any communication from the 
veteran between the time of her July 1976 separation from 
military service and December 23, 1998.  Therefore, since her 
claim was received more than one year after her separation 
from service, the effective date of the award must be the 
date of receipt of claim.  The RO correctly awarded service 
connection effective from the date of receipt of the 
veteran's claim; therefore, the appeal must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An effective date prior to December 23, 1998, for a grant of 
entitlement to service connection for PTSD, is denied.


REMAND

Regarding entitlement to an earlier effective date for a 
permanent and total rating based on service connected 
disorders, in a November 2000 statement to the RO, the 
veteran expressed disagreement with the November 2000 rating 
decision that assigned December 23, 1998, as the effective 
date.  No further action was taken by the RO.  Hence, this 
issue is remanded to the RO for the issuance of a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Regarding entitlement to an earlier effective date for 
special monthly compensation based on the need for regular 
aid and attendance, while the representative argued that its 
effective date should be the same as the grant of service 
connection for PTSD and the permanent and total rating, i.e., 
December 23, 1998, the veteran also argued in a November 2005 
letter to the RO that the effective date for this benefit 
should be May 24, 2000, the date she was released from her 
psychiatric hospitalization at VA expense at Horsham Clinic.

In this regard, while a review of the record shows a 
discharge summary from the veteran's May 10 to 24, 2000, 
psychiatric hospitalization at Horsham Clinic, it does not 
contain documentation as to when VA was first notified of 
this hospitalization or when VA authorized payment for the 
hospitalization.  Therefore, since this notice could act as 
an earlier informal claim for special monthly compensation 
based on the need for regular aid and attendance, a remand to 
obtain this information is required.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.157 (2004).

On remand, the RO should also obtain and associate with the 
record the veteran's in-patient treatment records from this 
hospitalization because these records may be relevant to her 
claim.  See 38 U.S.C.A. § 5103A(b), 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2004) (the effective date "shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.").

In readjudicating the claim for an earlier effective date for 
special monthly compensation based on the need for regular 
aid and attendance, the RO should be mindful of the 
regulations governing the payment of monetary benefits.  In 
this regard, while the record may eventually establish the 
veteran's entitlement to an earlier effective date for 
special monthly compensation based on the need for regular 
aid and attendance, she may not be paid at the aid and 
attendance rate for the time periods she was hospitalized at 
VA expense.  See 38 C.F.R. § 3.552 (2004).

Similarly, in readjudicating the claim for an earlier 
effective date for special monthly compensation based on the 
need for regular aid and attendance, the RO should be mindful 
of the rule against pyramiding found at 38 C.F.R. § 4.14 
(2004), given the clearly apparent overlap between the 
criteria for a 100 percent schedular rating found at 
38 C.F.R. § 4.130 (2004) and the criteria for aid and 
attendance found at 38 U.S.C.A. § 1114(l) (West 2002); 
38 C.F.R. §§ 3.350(b), 3.352(a) (2004).  That is, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 provides that a 100 percent 
rating for PTSD is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name (emphasis added).  Similarly, 38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b) provides, in relevant part, that special 
monthly compensation based on the need for regular aid and 
attendance is warranted when the veteran is so helpless as to 
be in need of regular aid and attendance under criteria set 
forth in 38 C.F.R. § 3.352(a), criteria which authorize aid 
and attendance when the veteran is unable dress or undress 
herself; to keep herself ordinarily clean and presentable; 
inability to feed herself; inability to attend to the wants 
of nature; or incapacity that requires assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to her daily environment.  But see 38 C.F.R. § 4.14.

Therefore, the appeal is REMANDED for the following:

1.  As to entitlement to an earlier 
effective date for a permanent and total 
rating due to service connected 
disorders, the RO should issue a 
statement of the case.  Only if the 
veteran files a timely substantive 
appeal, should this issue be returned for 
review by the Board.

2.  As to entitlement to an earlier 
effective date for special monthly 
compensation based on the need for 
regular aid and attendance, the RO should 
obtain and associate with the claims 
files all documentation memorializing 
when VA first became aware of the 
veteran's May 10, 2000, psychiatric 
hospitalization at Horsham Clinic, 
including copies of all reports of 
contact, any communication with Horsham 
Clinic, the veteran, her spouse, or 
anyone else acting on the claimant's 
behalf, and the Contract Service 
Authorization whereby VA agreed to pay 
for the veteran's treatment at Horsham 
Clinic.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
files, and the veteran notified in 
writing.

3.  As to entitlement to an earlier 
effective date for special monthly 
compensation based on the need for 
regular aid and attendance, after 
obtaining an authorization from the 
veteran, the RO should obtain and 
associate with the claims files all of 
her medical records from her May 10 
to 24, 2000, psychiatric hospitalization 
at Horsham Clinic.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claim files, and the veteran notified in 
writing.

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), such as providing the 
veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004).

5.  As to entitlement to an earlier 
effective date for special monthly 
compensation based on the need for 
regular aid and attendance, following any 
other appropriate development, the RO 
should reconsider this issue and enter a 
rating decision.  In this regard, the RO 
must be mindful of the regulations 
governing the payment of monetary 
benefits at 38 C.F.R. § 3.552 and the 
rule against pyramiding at 38 C.F.R. 
§ 4.14 given the clearly apparent overlap 
between the criteria for a 100 percent 
schedular rating found at 38 C.F.R. 
§ 4.130 and the criteria for aid and 
attendance found at 38 C.F.R. 
§§ 3.350(b), 3.352(a).  If the benefit 
sought on appeal remains denied, she and 
her representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


